Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Orange County (Berry, J.), imposed April 8, 1997, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant validly waived his right to appeal as part of the negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, his contention that the sentence is excessive is without merit. Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.